I dissent. It is not disputed that the report to be filed with the state board of equalization must be signed and sworn to in accordance with the requirements of section 3665c of the Political Code. It seems to me that unless the report be under oath it does not constitute a report as required. When a duplicate of the report covering so much of the appellant's property as is located in the city is required to be filed with the local assessor it was undoubtedly the intention of the legislature that such report be attended with the same formality as the report filed with the state board of equalization. In other words, it was intended that the report to be filed with the city assessor should be the same in all respects, that is in duplicate, as the report filed with the state board except that it should include only such property as was located within the city. This construction is entirely in line with other provisions of our tax laws which require individuals to file statements of their property under oath with the local assessor such as is provided in section 3633 of the Political Code. The purpose of requiring a statement under oath is, of course, plain as affording assurance to the assessor that the taxpayer has included in his statement all of the property owned by him in the locality in which the particular assessor has jurisdiction.
It is alleged in the complaint that on the ninth day of March, 1920, the plaintiff filed with the state board of equalization a report as required by the statute setting forth, among other things, the description of the property operative and nonoperative located in the City of Oakland and owned by the plaintiff at the time designated. It is further alleged that on the tenth day of March, 1920, "a full, true and correct duplicate of said report so made to, and filed with, the said state board of equalization was furnished *Page 141 
to the assessor of said City of Oakland." The latter allegation was properly traversed in the answer and the court found said allegation to be untrue. The evidence was undisputed to the effect that the only documents submitted to the assessor of the City of Oakland were mimeographed copies of descriptions of property located in the said city and maps showing in red the location of said property. These documents were submitted to the city assessor with an ordinary letter of transmittal. The appellant does not claim, and it is not the fact, that the mimeographed sheets and maps were authenticated by the oath of any person whatsoever. Under these circumstances I think that the finding of the trial court to the effect that a duplicate of the report of appellant to the state board of equalization was not filed with the city assessor was not only justified but compelled by the evidence. In my opinion the judgment should be affirmed.